Citation Nr: 1628751	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic thyroid disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1972.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims file is currently with the RO in Waco, Texas.    

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  

In May 2012, the Board remanded the issue of entitlement to service connection for a chronic thyroid disability for additional development.  Subsequently, the Board denied the claim in a March 2013 decision.  The Veteran appealed this decision and in a May 2014 memorandum decision the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2013 decision and remanded the claim to the Board. 

In March and September 2015, the Board remanded the issue of entitlement to service connection for a chronic thyroid disability for additional development. Unfortunately, as will be discussed below, the requested development was not substantially completed prior to the return of the claims file to the Board and must again be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reflects that further development is necessary.  The Veteran is entitled to substantial compliance with the Board's September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the March 2016 VA examiner did not substantially comply with the Board's remand instructions, and this case must again be remanded.

The September 2015 remand instructions stated that the examiner was asked to discuss "the Veteran's in-service weight loss, including her weight changes between March 1969 and April 1970, her continued weight loss through the end of her service that is documented in her service medical records, and her statements that her weight loss persisted after her service ended."  The March 2016 examiner noted that "the Veteran's weight upon entering service was 127 lbs.; weight on discharge in May 1972 was 128 lbs.  I could find no documentation of... significant weight loss on exam in her military record."  The Veteran's service treatment records indicate that the Veteran's weight in March 1969 was 152 lbs.  As a response to this weight gain, she was prescribed Diuril.  Despite this prescription, she reportedly "continued to gain weight" per her service treatment records and was noted to be 147 lbs. in June 1969.  By April 1970, her weight was recorded to be down to 131 lbs., which is a difference of 21 lbs. or approximately 14% of her body weight as of March 1969.  The Board finds that these weight changes, as well as her other symptoms at discharge from active service should be addressed by the examiner.  Consequently, the Board finds that a new medical opinion should be obtained to explain the findings addressed by the Court. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain, if possible, an addendum opinion from the March 2016 VA examiner.  If the March 2016 examiner is not available, a VA endocrinologist should provide an opinion regarding the etiology of the Veteran's current hypothyroidism and her prior hyperthyroidism (a physical examination is not required unless deemed necessary by the examiner).  The Veteran's claims file and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  Review of both of these should be noted in the examiner's report.  

The examiner is then asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypothyroidism and/or her prior hyperthyroidism was incurred in, or is otherwise related to, her active service.

If the examiner determines that it is not at least as likely as not that either condition was incurred in or is otherwise related to service, the examiner is asked to specifically discuss the following:

(1) opine about what caused the appellant's hyperthyroidism to develop, and when this development occurred; 

(2) discuss the appellant's in-service weight loss, including the Veteran's weight changes between March 1969 (152 lbs.) and April 1970 (131.5 lbs.), the Veteran's weight loss through the end of her service (128 lbs.), and her statements that her weight loss persisted after her service ended.

(3) discuss the appellant's other in-service symptomatology and any other symptoms that the claims file indicates she may have experienced from March 1969 through her separation from service, and until her diagnosis of a thyroid condition in the 1990's.  The examiner should specifically discuss the Veteran's diagnosis of a heart murmur on her separation examination. 

A complete rationale should be provided for any opinions rendered.  If an opinion cannot be provided without resort to mere speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

2. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claim for service connection for a thyroid disability.  If the benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the record is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

